         Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                     USDC SDNY
    UNITED STATES DISTRICT COURT                                     DOCUMENT
    SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
    ------------------------------- X                                DOC #: _________________
  FEDERAL INSURANCE COMPANY,                                         DATE FILED: 02/20/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICTPlaintiff,    OF NEW YORK
-----------------------------------------------------------x
In re FANNIE      MAE 2008 SECURITIES
           -against-                                       :           08 Civ.
                                                                      No.  17 7831
                                                                               Civ.(PAC)
                                                                                      3425 (JFK)
LITIGATION                                                 :           09 MD 2013 (PAC)
                                                                                 ORDER
  LANMARK GROUP, INC.,                                     :
                                                           :           OPINION & ORDER
-----------------------------------------------------------x
                             Defendant.
    ------------------------------- X

 JOHN F. KEENAN, United States District Judge:
HONORABLE PAUL A. CROTTY, United States District Judge:
      On October 15, 2019, the United States Court of Appeals for
                                         1
                             BACKGROUND
    the Second Circuit affirmed the Court's November 14, 2018

        The earlywhich
    judgment,    years of denied
                          this decadePlaintiff's
                                      saw a boom in home financing
                                                     request    forwhich was fueled, among
                                                                     declaratory      and

other things, by low
  injunctive         interest rates
                   relief     and and lax creditthe
                                    granted      conditions.
                                                     motionNew
                                                             oflending instruments, such as
                                                                 Former-Defendants

subprime mortgages (high credit
  the Metropolitan              risk loans) and Alt-A
                         Transportation               mortgagesand
                                                 Authority      (low-documentation
                                                                    the New York   loans)
                                                                                      City

kept the boomAuthority
 Transit      going. Borrowers played a role
                          to dismiss         too; they took onsole
                                           Plaintiff's         unmanageable risks on the
                                                                   claim against

assumption
  them. that the market would continue to rise and that refinancing options would always be

available Accordingly,
          in the future. Lending discipline was
                             Plaintiff      is lacking in the to
                                                directed      system. Mortgage
                                                                  advise   theoriginators
                                                                                Court of  did

not
 theholdstatus
         these high-risk
                  of its mortgage loans.against
                             claims      Rather than carry the rising risk on their
                                                  Current-Defendant                 books, the
                                                                               Lanmark

originators
  Group, sold  theirnoloans
            Inc.            into the
                         later       secondary
                                   than   Marchmortgage market, often
                                                 20, 2020,      or theas securitized
                                                                           Court willpackages
                                                                                           deem

known as mortgage-backed
  Plaintiff    to have securities
                         abandoned(“MBSs”).
                                      this MBS  marketsand
                                            action,     grewit
                                                             almost
                                                                willexponentially.
                                                                       direct the

        Butof
    Clerk   thenCourt
                 the housing bubble burst.
                        to close     the In 2006, the demand for housing dropped abruptly
                                           case.

and
  SOhome prices began to fall. In light of the changing housing market, banks modified their
      ORDERED.

lending
  Dated:practices
              Newand becameNew
                   York,    unwilling
                               Yorkto refinance
                                      (         home mortgages without refinancing.
              February 20, 2020                         John: Keenan
                                                United States District Judge

1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                         1
